DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing on 07/10/2022.
Claims 1 and 3-13 are pending and have been examined. Claims 1 and 10 have been amended by the applicant. Claim 2 has been cancelled by the applicant.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, now claims 1 and 3-13, rejected under 35 USC § 101 have been fully considered and are persuasive. The rejection under 35 USC § 101 against claims 1 and 3-13 has been withdrawn. 
Applicant's arguments with respect to claims 1-13, now claims 1 and 3-13, rejected under 35 USC § 103 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Applicant makes a passing assertion that one of ordinary skill in the art would not have reason to combine Ricci (US 9963106 B1) with Beaurepaire et al. (US 20180107216 A1) but offers no explanation as to why one of ordinary skill in the art would not be motivated to combine them.
The Examiner disagrees, and reiterates the reasoning described in the rejection under 35 USC § 103 below. Ricci is directed toward and autonomous vehicle equipped with control system, guidance system, and authentication protocols to access its various autonomous driving levels and functions. Ricci is directed to (and describes in detail) an autonomous vehicle operating at a Level 4 or Level 5 of autonomous operation.  Such levels of autonomous driving require navigation information to be provided to the vehicle.  As discussed by Ricci, such navigation information can take the form of map information or other navigation information provided by a navigation source, which is periodically updated, and is then used by the vehicle to configure, determine or select possible routes (see Ricci col. 23, lines 30-45).   Beaurepaire et al. is directed toward a route guidance system that takes road properties and permitted autonomous driving levels of that route. Beaurepaire et al. teaches that it is known that map information used for autonomous vehicle driving can include information as to the permitted level of autonomous during different segments along various route from an origin to a destination (see Beaurepaire paragraph [0023]).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of optimized route choices found in Beaurepaire into the autonomous vehicle guidance system of Ricci because they are both directed to autonomous vehicles implementing navigation technology based on the vehicle’s autonomous driving level. Combining these features would provide the user with more criteria to select (optimize) given routes to their desired destination, specifically along the shortest distance, in the least amount of time, or with the greatest level of vehicle autonomy.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 9963106 B1) in view of Beaurepaire et al. (US 20180107216 A1). 	Regarding claim 1, Ricci discloses vehicle driving guidance system comprising (see at least Abstract): 	a data provider configured to store pre-loaded map data therein or to receive map data from outside and store the outside map data (see at least column 15, lines 32-50; and col. 23, line 30-col. 24, line 9);  	a user interface configured to receive information about a destination from a user and to guide the user to a path (see at least columns 11-12, lines 41-17; and col. 23, lines 30-45);  	an autonomous driving unit configured to store autonomous driving levels of the vehicle (see at least columns 3-4, lines 23-5; column 19, lines 8-19; and column 24, lines 10-34);
and the vehicle is configured to travel along the generated driving path depending on the autonomous driving level through an autonomous driving function (see at least column 10, lines 35-55  and columns 18-19, lines 61-67 and 1-5 disclosing the vehicle of Ricci configured to follow along a route based on the autonomous driving level and corresponding autonomous driving function). 	While Ricci teaches the use of maps and other navigation information provided by the navigation source to select possible routes to a destination (see at least columns 3-4, lines 23-5 and column 23, lines 30-45), Ricci does not explicitly teach the autonomous driving unit stores autonomous driving permission information for each driving road included in the map data; or a path generator configured to generate a driving path of the vehicle to the received destination in consideration of the autonomous driving level of the vehicle and the autonomous driving permission information for each driving road included in the map data; the autonomous driving permission information comprising:
information on a road;  	and a section in which autonomous driving is permitted for each autonomous driving level of the vehicle.
However, such matter is taught by Beaurepaire et al. (see at least paragraphs [0023]-[0028] which teaches that server stores road characteristics, including the whether autonomous driving is available in each segment of a road, and other properties; and [0110]-[0115] for generation of a route based on the level of autonomous driving and the autonomous driving permission information); including the autonomous driving permission information comprising:  
information on a road (see at least paragraphs [0023]-[0028]);  	and a section in which autonomous driving is permitted for each autonomous driving level of the vehicle (see at least paragraphs [0023]-[0028]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of optimized route choices found in Beaurepaire into the autonomous vehicle guidance system of Ricci because they are both directed to autonomous vehicles implementing navigation technology based on the vehicle’s autonomous driving level. Combining these features would provide the user with more criteria to select given routes to their desired destination, specifically along the shortest distance, in the least amount of time, or with the greatest level of vehicle autonomy.
Regarding claim 3, Ricci discloses a path on which autonomous driving at a highest autonomous driving level is permitted (see at least column 32, lines 38-46). 	Ricci does not disclose the path generator generates a plurality of driving paths comprising:  	a shortest path; 	and a fastest path to the received destination. 	However, Beaurepaire teaches the path generator generates a plurality of driving paths comprising:  	a shortest path (see at least paragraph [0110]);  	and a fastest path to the received destination (see at least paragraph [0110]). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of optimized route choices found in Beaurepaire into the autonomous vehicle guidance system of Ricci because they are both directed to autonomous vehicles implementing navigation technology based on the vehicle’s autonomous driving level. Combining these features would provide the user with more criteria to select given routes to their desired destination, specifically along the shortest distance, in the least amount of time, or with the greatest level of vehicle autonomy. 	Regarding claim 4, Ricci discloses the user interface displays to and guides the user to the plurality of driving paths generated by the path generator and guides the user to select a preferred driving path from among the plurality of driving paths (see at least column 20, lines 35-46).
Regarding claim 5, Ricci discloses the user interface receives information on a destination from the user or guides the user to a path using a method comprising a display, voice, or a mobile device of the user (see at least column 20, lines 35-46).
Regarding claim 6, Ricci discloses the path generator re-generates the driving path of the vehicle based on a changed destination or path when the user requests destination or path change while the vehicle travels (see at least column 25, lines 14-38). 	
Regarding claim 7, Ricci discloses the path generator updates the driving path depending on a state of the vehicle, a state of the user, or a situation of the driving path while the vehicle travels (see at least column 23, lines 30-45 and column 24, lines 35-50). 	
Regarding claim 8, Ricci discloses the autonomous driving unit is further configured to receive the driving path from the path generator and control an autonomous driving function depending on the autonomous driving level of the vehicle to drive the vehicle along the driving path (see at least column 10, lines 35-55; column 11, lines 3-16; and column 31, lines 3-28). 	
Regarding claim 9, Ricci discloses the path generator stores a driving path generated for each user, for each destination, or for each time, and the user interface guides the user to the driving path generated for each user, for each destination, or for each time (see at least columns 11-12, lines 41-17 and column 19, lines 50-63).
Regarding claim 10, Ricci discloses a method of operating a vehicle driving guidance system including a data provider (column 2, lines 24-34), a user interface (column 11, lines 41-68), and data generator (column 24, lines 10-34), the method comprising: 	a collecting operation of storing pre-loaded map data inside the data generator or receiving the map data from the outside and storing the outside map data in the data generator (see at least column 15, lines 32-50);  	a receiving operation of receiving the destination from the user (see at least columns 11-12, lines 41-17);  	a generating operation of generating a driving path of the vehicle to a received destination in consideration of an autonomous driving level of the vehicle;	 
a guiding operation of guiding the user to the driving path generated in the generating operation (see at least columns 11-12, lines 41-17).
and the vehicle is configured to travel along the generated driving path depending on the autonomous driving level through an autonomous driving function (see at least column 10, lines 35-55  and columns 18-19, lines 61-67 and 1-5 disclosing the vehicle of Ricci configured to follow along a route based on the autonomous driving level and corresponding autonomous driving function). 	Ricci does not explicitly teach receiving autonomous driving permission information for each driving path included in the map data; the autonomous driving permission information comprising:
information on a road;  	and a section in which autonomous driving is permitted for each autonomous driving level of the vehicle.
However, such matter is taught by Beaurepaire et al. (see at least paragraphs [0023]-[0028] which teaches that server stores road characteristics, including the whether autonomous driving is available in each segment of a road, and other properties; and [0110]-[0115] for generation of a route based on the level of autonomous driving and the autonomous driving permission information); including the autonomous driving permission information comprising:  
information on a road (see at least paragraphs [0023]-[0028]);  	and a section in which autonomous driving is permitted for each autonomous driving level of the vehicle (see at least paragraphs [0023]-[0028]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of optimized route choices found in Beaurepaire into the autonomous vehicle guidance system of Ricci because they are both directed to autonomous vehicles implementing navigation technology based on the vehicle’s autonomous driving level. Combining these features would provide the user with more criteria to select given routes to their desired destination, specifically along the shortest distance, in the least amount of time, or with the greatest level of vehicle autonomy.
Regarding claim 11, Ricci discloses further comprising:  	a driving operation of guiding the user to select the driving path preferred by the user and driving the vehicle along the selected driving path after the guiding operation (see at least column 20, lines 35-46). 	
Regarding claim 12, Ricci discloses further comprising:  	a re-generating operation of re-generating the driving path of the vehicle based on the changed destination or path when the user requests the destination or path change while the vehicle travels after the driving operation (see at least column 25, lines 14-38). 	
Regarding claim 13, Ricci discloses further comprising:  	an updating operation of updating the driving path depending on the state of the vehicle, the state of the user, or a situation of the driving path while the vehicle travels after the driving operation (see at least column 23, lines 30-45 and column 24, lines 35-50).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666